IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                          No. 02-50283
                        Summary Calendar


                        BARBARA JO WEBB,

                                            Plaintiff-Appellant,

                             versus

THE COUNTY OF CORYELL; SANDY GATELY, as former District Attorney
     for the County of Coryell in her individual and official
  capacity and present District Attorney unknown, individually
       and official capacity; GINA DEBOTTIS, Individually and
    official capacity as an official of the County of Coryell;
     JOHN DOE, an individual whose name unknown to plaintiff
       individually and in his capacity as an official of the
    County Director Administrative over Grand Jury Selective;
      JANE DOE, an individual whose name unknown to plaintiff
       individually and in her capacity as an official of the
  County of Coryell, Registrator of Account Department; GERALD
  KITCHEN, as former Sheriff, Individually and in his capacity
   as Sheriff of Coryell County; LINDA MOTEN, Individually and
    as Grand Jury Foreman for the 1994 term for the County of
  Coryell; GERALD GOODWIN, individually and in his capacity as
  an official of the Coryell Sheriff Investigation Division of
    Coryell County; TEXAS BOARD OF PARDONS & PAROLES; GARY L.
    JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
  INSTITUTIONAL DIVISION, in his executive office individually
  and as director; JOHN MONRARTY, Director Office of Inspector
      General, individually and as Director of Investigation
  Agency in his individual and official capacity; INMATE TRUST
       FUND, a department of the Texas Department of Criminal
   Justice - Institutional Division and State of Texas; INMATE
    LEGAL SERVICE DEPARTMENT, an office or department of Texas
     Department of Criminal Justice - Institutional Division;
   SHERRY NANCE, Warden, individually and official capacity as
     a officer department head of unit in Texas Department of
      Criminal Justice - Institutional Division; LINDA AMENT,
        Warden, individually and official capacity as officer
     department head of Unit in Texas Department of Criminal
      Justice - Institutional Division; UNKNOWN MOYA, Warden,
individually and official capacity as officer department head of
    Lane Murray unit; Division of Texas Department of Criminal
 Justice - Institutional Division; UNKNOWN BLANCHARD, Sub Counsel
      of Lane Murray; individually and official capacity; CLARK,
        Captain, in her individually and official capacity as
    disciplinary captain of Lane Murray Unit Texas Department of
Criminal Justice - Institutional Division; BATCHELOR, Lieutenant,
   in his individual and official capacity as Lieutenant at Lane
Murray Unit, a Division of Texas Department of Criminal Justice -
    Institutional Division; FNU HOPKINS, Correctional Officer 3,
    individual and official capacity as kitchen stewart at Mount
 Viewe Unit, Texas Department of Criminal Justice - Institutional
   Division; DIRECTOR UNIVERSITY OF TEXAS MEDICAL BRANCH, in his
     authority individually and official capacity of Health Care
  Service and Safety in authority to Texas Department of Criminal
Justice - Institutional Division; RISK MANAGEMENT DIRECTOR PEEVY,
  Risk Management, Individually and official capacity as Division
      Director for Safety Texas Department of Criminal Justice -
  Institutional Division; UNKNOWN WILSON, Major, Former Major of
 Lane Murray in his individual and official capacity in authority
of Texas Department of Criminal Justice - Institutional Division;
COUNTY OF WALKER CORRECTIONAL OFFICER; LINDA MADDEN, Attorney, in
her individual and official capacity as acting attorney for Texas
  Department of Criminal Justice - Institutional Division Special
                             Prosecutor,

                                             Defendants-Appellees.


          Appeal from the United States District Court
                for the Western District of Texas
                           (W-02-CV-5)

                        December 24, 2002
Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Barbara Jo Webb, Texas prisoner # 335682, has filed a pro se

motion for leave to proceed in forma pauperis (IFP) on appeal.   Her

42 U.S.C. § 1983 complaint was dismissed as frivolous, based on the



     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2
collateral estoppel of her claims.         And, the district court found

Webb was barred by 28 U.S.C. § 1915(g) from proceeding IFP.               By

seeking IFP status, Webb is challenging the district court’s

certification that such status should not be granted on appeal

because her appeal is both frivolous and not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

      Pursuant to the requisite liberal reading of the complaint,

the record does not support the district court’s determination that

Webb’s claims are collaterally estopped.           Nor does it appear that

she had accumulated the three strikes necessary for application of

the § 1915(g) bar.     Therefore, her motion to proceed IFP on appeal

is GRANTED.

      The dismissal of Webb’s complaint can be affirmed, however,

on other grounds.      See Bickford v. Int’l Speedway Corp., 654 F.2d
1028, 1031 (5th Cir. 1981).         All of her claims stem from her

allegations that there was a widespread conspiracy by all of the

defendants to violate her civil rights and that it spanned from

December 1993 to April 2000. Because Webb’s conspiracy allegations

are wholly conclusional, they do not support an actionable claim.

See Babb v. Dorman, 33 F.3d 472, 476 (5th Cir. 1994).                 To the

extent   that   Webb   has   attempted     to   assert   individual   claims

regarding the violation of her constitutional rights, those claims

are   abandoned   because    they   have    been    inadequately   briefed.

See FED. R. APP. P. 28(a)(9); see also Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).

                                     3
     This affirmance of the dismissal of Webb’s complaint as

frivolous counts as her third “strike” for purposes of § 1915(g).2

See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Webb may no longer proceed IFP in any civil action or appeal filed

while she is incarcerated or detained in any facility unless she is

under imminent danger of serious physical injury.   See 28 U.S.C. §

1915(g).

         IFP GRANTED; AFFIRMED; 28 U.S.C. § 1915(g) BAR IMPOSED




     2
      The dismissal of Webb v. Scott, Civil Action No. 6:97-CV-
242 (W.D. Tex. 1999), and Webb v. Parole Division/TDCJ, Civil
Action No. 6:99-CV-202 (W.D. Tex. 2000) as frivolous also count
as strikes.


                                 4